DETAILED ACTION
Claims 23-42 are pending in the instant application, Applicant canceling claims 1-22 by preliminary amendment. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.
ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 23-42 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 23 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 23 by:
Displaying... an area of terrain and associated terrain elevation data;

Receiving... a first geographical location within the area of terrain;

Receiving... a second geographical location within the area of terrain;

Displaying... a candidate pipeline route between the first geographical location and the second geographical location as an overlay on the area of terrain;

Displaying... candidate pump locations along the candidate pipeline route;

Receiving... an adjustment to at least one of the candidate pipeline route and the candidate pump locations;

displaying an updated candidate pipeline route and updated candidate pump locations generated according to the adjustment.

These steps are abstract in nature because they are directed towards concepts performed in the human mind when an experienced pipeline engineer was to review a broad geographical area for consideration as the site for a pipeline. Specifically, the pipeline engineer would consider the GIS information associated with the physical lay as well as the potential need to use pumping stations to move the fluid through the pipeline. Thus, evaluating the most efficient path and location to place pumping stations when designing a pipeline is a process which can be conducted within the human mind. Therefore, claim 23 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims identified further distinct abstract ideas of:
modeling the area of terrain as a plurality of mesh grid squares, each mesh grid square associated with values of the terrain elevation data and values of the auxiliary terrain data;

determining a function surface according to the values of the terrain elevation data and the values of the auxiliary terrain data associated with the mesh grid squares, the function surface determined according to a weighted combination of the values of the terrain elevation data and the values of the auxiliary terrain data;

determining, according to the function surface, a plurality of parameters associated with installing or operating a segment of pipeline between a respective plurality of location pairs within the area of terrain

determining a subset of the plurality of location pairs between the first geographical location and the second geographical location to form the candidate pipeline route based on the respective plurality of parameters.

These steps are abstract in nature because they are directed towards the Mathematical Concepts of quantifiably assessing a candidate pipeline route so as to be able to numerically conduct cost-benefit tradeoff between various candidate routes.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 23 are:
A computer-implemented method for generating a dynamic graphical user interface for pipeline design to be carried out by at least one processor executing computer instructions,

within a graphical user interface provided via a user display device,

via the graphical user interface

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 23 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea.
Thus, claim 23 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
An interactive user system for generating a dynamic graphical user interface for pipeline design to be displayed via a user display device and permit input via a user input device, the system comprising:

a computer memory storing instructions

a processor configured to execute the instructions for:

displaying, within a graphical user interface provided via the user display device,

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 23 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 52-70 and figures 1A-2C.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 23 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 23 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above. As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 23-42 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you mean) and claim mapping (which prior art term is equivalent to what the Examiner thinks you mean).
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure.
Claim Term
A) What You Said
Term Interpretation
B) What I Heard
Term Mapping
C) Matching A to B
Area of terrain
A portion of the earth’s surface which spans the entire distance between the beginning and end of a proposed pipeline
Area of a project (para 71)
Geographical location
An individual location along a proposed pipeline, such as the beginning or the end of the pipeline 
A guide point (para 75)
terrain elevation data

Geospatial information about an area of terrain
Terrain altitude (para 71)
auxiliary terrain data 

Any additional information concerning an area of terrain
Factors in a pipeline project (para 115)
in-the-field information

Updated information either, terrain elevation data or auxiliary terrain data
Para 153-159 and fig 26-27
Parameters
Any metric associated with planning or operating a pipeline

Candidate pipeline route
Potential path to run a pipeline
path
Candidate pump location
Potential location to place a pump along the pipeline path
A guide point containing a pumping station
function surface

A mathematical model using response surface methodology
Path determination model (fig 31)



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-42 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gipps, US 2007/0061274.

NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 23 
A computer-implemented method for generating a dynamic graphical user interface for pipeline design to be carried out by at least one processor executing computer instructions, the method including:
OVERALL ELEMENT INTERPRETATION:
Using a computer to design a pipeline

OVERALL ELEMENT MAPPING:
Gipps (paragraph 68) teaches the use of a computer embodiment.

displaying, within a graphical user interface provided via a user display device, an area of terrain and associated terrain elevation data;
OVERALL ELEMENT INTERPRETATION:
Use a computer to display elevation data about the area the pipeline will run through.

OVERALL ELEMENT MAPPING:
Gipps (paragraphs 170-185 and figs 31-35) teaches displaying data about an area of terrain.

receiving, from a user via the graphical user interface, a first geographical location within the area of terrain;
OVERALL ELEMENT INTERPRETATION:
The user picks the location of the start of the pipeline

OVERALL ELEMENT MAPPING:
Gipps (paragraph 75) teaches a user selecting a starting and ending point.

receiving, from the user via the graphical user interface, a second geographical location within the area of terrain;
OVERALL ELEMENT INTERPRETATION:
The user selects the end of the pipeline.

OVERALL ELEMENT MAPPING:
Gipps (paragraph 75) teaches a user selecting a starting and ending point.

displaying, via the graphical user interface, a candidate pipeline route between the first geographical location and the second geographical location as an overlay on the area of terrain;
OVERALL ELEMENT INTERPRETATION:
Showing one potential pipeline route through the area which connects the start and end entered by the user

OVERALL ELEMENT MAPPING:
Gipps (paragraph 76) teaches displaying a candidate path between the starting and ending points.

displaying, via the graphical user interface, candidate pump locations along the candidate pipeline route;
OVERALL ELEMENT INTERPRETATION:
Showing potential locations along that pipeline route to place pumping stations

OVERALL ELEMENT MAPPING:
Gipps (paragraph 76) teaches displaying a candidate path between the starting and ending points.
Gipps (paragraphs 15, 101, and 116) teaches concerning pumping station locations.

receiving, from the user via the graphical user interface, an adjustment to at least one of the candidate pipeline route and the candidate pump locations;
OVERALL ELEMENT INTERPRETATION:
The user adjusts the proposed pipeline route or placement of a pumping station

OVERALL ELEMENT MAPPING:
Gipps (paragraph 77) teaches displaying updated and multiple candidate path between the starting and ending points.


displaying an updated candidate pipeline route and updated candidate pump locations generated according to the adjustment.
OVERALL ELEMENT INTERPRETATION:
Showing one potential updated pipeline route through the area based on the user’s adjustment.

OVERALL ELEMENT MAPPING:
Gipps (paragraph 77) teaches displaying a candidate path between the starting and ending points.

AS TO CLAIM 24 (of 23) 
further comprising:
tracking a plurality of fluid bearing vehicles by at least one of GPS, mobile tracking, WiFi tracking, and cellular tracking;
OVERALL ELEMENT INTERPRETATION:
Getting data concerning a vehicle alternative to the pipeline

OVERALL ELEMENT MAPPING:
Gipps (paragraphs 157-159 and fig 27) teaches a vehicular alternative to a pipeline

identifying a vehicle route of fluid-bearing vehicles across the area of terrain according to the tracking; and
displaying the vehicle route via the graphical user interface.
OVERALL ELEMENT INTERPRETATION:
Identifying and showing the trucking route currently carrying the fluid which would otherwise travel by the pipeline

OVERALL ELEMENT MAPPING:
Gipps (paragraphs 157-159 and fig 27) teaches a vehicular alternative to a pipeline

AS TO CLAIM 25 (of 24) 
further comprising receiving a user selection of locations on the vehicle route as the first geographical location and the second geographical location.
OVERALL ELEMENT INTERPRETATION:
The user picks a part of the trucking to be replaced by a pipeline

OVERALL ELEMENT MAPPING:
Gipps (paragraphs 157-159 and fig 27) teaches a vehicular alternative to a pipeline

AS TO CLAIM 26 (of 24) 
further comprising displaying a comparison of parameters associated with the vehicle route, the candidate pipeline route, and the updated candidate pipeline route.
OVERALL ELEMENT INTERPRETATION:
Do a cost-benefit analysis of the current trucking route, the initial pipeline route, and the updated pipeline route.

OVERALL ELEMENT MAPPING:
Gipps (paragraphs 75-77) teaches concerning assessing various pipeline routes and also Gipps (paragraph 160-161 and figure 28) teaches concerning assessing vehicle routes.

AS TO CLAIM 27 (of 23) 
further comprising:
receiving auxiliary terrain data including at least one of a terrain type, a land ownership, a right of way or permit of land access, a land use and an ease of access for the area of terrain;
displaying, via the graphical user interface, the auxiliary terrain data.
OVERALL ELEMENT INTERPRETATION:
Getting more detailed data concerning the area the pipeline will run through and displaying it to the user

OVERALL ELEMENT MAPPING:
Gipps (paragraphs 15-16 and 115-116) teaches concerning additional information associated with the terrain, including legal aspects such as ownership and easements.

AS TO CLAIM 28 (of 27) 
further comprising determining the candidate pipeline route and the candidate pump locations according to the terrain elevation data and the auxiliary terrain data.
OVERALL ELEMENT INTERPRETATION:
Propose a second updated pipeline route based on both the elevation data and the more detailed data.

OVERALL ELEMENT MAPPING:
Gipps (paragraphs 75-77) teaches concerning assessing various pipeline routes and also Gipps (paragraph 160-161 and figure 28) teaches concerning assessing vehicle routes.

AS TO CLAIM 29 (of 27) 
further comprising:
receiving in-the-field information, the in-the-field information comprising information obtained from field locations associated with the candidate pipeline route that updates one or more of the terrain elevation data and the auxiliary terrain data and generating the updated candidate pipeline route according to the in-the-field information.
OVERALL ELEMENT INTERPRETATION:
Getting updated information concerning the area of terrain the pipeline will go through and propose a second updated pipeline route based on real-time information.

OVERALL ELEMENT MAPPING:
Gipps (paragraph 153-159 and figures 26-27) teaches concerning updating information concerning the terrain the route runs through.

AS TO CLAIM 30 (of 27) 
further comprising:
modeling the area of terrain as a plurality of mesh grid squares, each mesh grid square associated with values of the terrain elevation data and values of the auxiliary terrain data;
OVERALL ELEMENT INTERPRETATION:
Creating an elevation model of the area of terrain using both the terrain and more detailed data

OVERALL ELEMENT MAPPING:
Gibbs (paragraphs 67-72 and 92-93) teaches concerning DXF, Shape, and CAD data files. These data types use mesh grid squares.

determining a function surface according to the values of the terrain elevation data and the values of the auxiliary terrain data associated with the mesh grid squares, the function surface determined according to a weighted combination of the values of the terrain elevation data and the values of the auxiliary terrain data;
OVERALL ELEMENT INTERPRETATION:
Created a response surface model of the area of terrain which allows the user to adjust the tradeoffs between different parameters along the proposed pipeline route and pumping station locations.

OVERALL ELEMENT MAPPING:
Gipps (paragraph 10) teaches concerning weighted analysis and (paragraphs 67-72) teaches concerning modeling the terrain to assess the relative cost and benefit for a given path.

determining, according to the function surface, a plurality of parameters associated with installing or operating a segment of pipeline between a respective plurality of location pairs within the area of terrain;
OVERALL ELEMENT INTERPRETATION:
Use the response surface model to evaluate the cost of the proposed pipeline route and pumping station locations.

OVERALL ELEMENT MAPPING:
Gipps (paragraph 10) teaches concerning weighted analysis and (paragraphs 67-72) teaches concerning modeling the terrain to assess the relative cost and benefit for a given path.

determining a subset of the plurality of location pairs between the first geographical location and the second geographical location to form the candidate pipeline route based on the respective plurality of parameters.
OVERALL ELEMENT INTERPRETATION:
Optimize the pipeline route or pumping station locations based upon the now weighted response surface model.

OVERALL ELEMENT MAPPING:
Gipps (paragraph 10) teaches concerning weighted analysis and (paragraphs 67-72) teaches concerning modeling the terrain to assess the relative cost and benefit for a given path.

AS TO CLAIM 31 (of 30) 
further comprising:
identifying the candidate pump locations along the first candidate pipeline route based on the terrain elevation data and the auxiliary terrain data.
OVERALL ELEMENT INTERPRETATION:
Optimize the pipeline route or pumping station locations based upon the now weighted response surface model.

OVERALL ELEMENT MAPPING:
Gipps (paragraph 10) teaches concerning weighted analysis and (paragraphs 67-72) teaches concerning modeling the terrain to assess the relative cost and benefit for a given path.

AS TO CLAIM 32 (of 23) 
further comprising receiving, via the graphical user interface, the adjustment according to a user operation within the graphical user interface that drags at least a portion of the candidate pipeline route or the candidate pump locations to a new geographical location.
OVERALL ELEMENT INTERPRETATION:
A user interface that allows the user to “drag and drop” icons representing portions of the proposed pipeline when adjusting the route or pumping station locations of the pipeline. 

OVERALL ELEMENT MAPPING:
Gipps (paragraphs 170-185, particularly paragraph 171, and figs 31-35) teaches displaying data about an area of terrain to a user and allowing the user to move the proposed path of the pipeline.

AS TO CLAIMS 33-42 
The claims recite elements substantially similar to those recited in claims 23-32. Thus, the art and rationale of claims 23-32 applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3683